208 Ga. 196 (1951)
66 S.E.2d 57
EDGE
v.
WINTERS.
17489.
Supreme Court of Georgia.
Submitted June 12, 1951.
Decided July 10, 1951.
*197 John L. Respess, James R. Venable, and Jackson L. Barwick, for plaintiff in error.
W. Harvey Armistead, contra.
ATKINSON, Presiding Justice.
Ordinarily a sale of land will not be vitiated by false representations respecting the same on the part of the seller, where the purchaser had sufficient opportunity to examine the premises but made no examination or investigation thereof and was not prevented from so doing by any artifice of the seller; and where the false assertion relates to the quality of the land or its proximity to a designated river, the purchaser will not be heard to complain, as he is wilfully negligent and does not exercise the slightest diligence if he fails to look and see for himself. Martin v. Harwell, 115 Ga. 156 (41 S.E. 686), and citations.
Judgment affirmed. All the Justices concur.